Case: 21-10081    Document: 00516591458       Page: 1    Date Filed: 12/28/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                               No. 21-10081
                             Summary Calendar                           FILED
                                                                December 28, 2022
                                                                   Lyle W. Cayce
   Hasseh El Bey,                                                       Clerk

                                                        Plaintiff—Appellant,

                                    versus

   Conrad Dominguez; Philip Ayala; Suzie Whittenton;
   Chad Harris; Mark Groneman; Roger Morris, III; Ron
   Joy; Brent Warden, doing business as Brent Warden; Don R.
   Allred, doing business as Don Allred; Ronald Kent Birdsong,
   doing business as Kent Birdsong; Shawn Ballew, doing business as
   Shawn Ballew; Justin Watts, doing business as Justin Watts;
   State of Texas; Texas Department of Public Safety;
   Texas Highway Patrol; County of Oldham; City of
   Vega; Does 1-10; Warren Kenneth Paxton, Jr., doing business
   as Ken Paxton; Attorney General of Texas,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 2:20-CV-73
                           USDC No. 2:20-CV-74


   Before Davis, Smith, and Dennis, Circuit Judges.
Case: 21-10081         Document: 00516591458           Page: 2     Date Filed: 12/28/2022

                                        No. 21-10081


   Per Curiam:*
          Hasseh El Bey appeals from the district court’s dismissal of his pro se
   42 U.S.C. § 1983 complaint against all of the defendants on various grounds
   under either Federal Rule of Civil Procedure 12(b)(1) or Federal Rule of Civil
   Procedure 12(b)(6). El Bey’s claims stemmed from a traffic stop, search and
   seizure, arrest, and subsequent criminal proceedings. On appeal, El Bey
   presents a multitude of arguments. Although we liberally construe pro se
   briefs, see Haines v. Kerner, 404 U.S. 519, 520 (1972), many of El Bey’s
   appellate arguments are insufficiently briefed because they are merely
   conclusory, see Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
   Accordingly, we will not address those arguments. Moreover, to the extent
   that El Bey is challenging the magistrate judge’s denial of his motion seeking
   the magistrate judge’s recusal, we lack jurisdiction to consider an appeal
   directly from a magistrate judge’s ruling in this context. See Butler v. S.
   Porter, 999 F.3d 287, 297 (5th Cir. 2021), cert. denied, 142 S. Ct. 766 (2022).
          We conduct a de novo review of dismissals under Rule 12(b)(1) for
   lack of subject matter jurisdiction and dismissals under Rule 12(b)(6) for
   failure to state a claim upon which relief can be granted. Smith v. Hood, 900
   F.3d 180, 184 (5th Cir. 2018). A complaint will survive dismissal for failure
   to state a claim if it contains “sufficient factual matter, accepted as true, to
   state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
   662, 678 (2009) (internal quotation marks and citation omitted). “Factual
   allegations must be enough to raise a right to relief above the speculative
   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Moreover, we
   should neither “strain to find inferences favorable to the plaintiff” nor accept
   “conclusory allegations, unwarranted deductions, or legal conclusions.” R2
   Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (internal quotation
   marks and citation omitted).


          *
              This opinion is not designated for publication. See5th Cir. R. 47.5.




                                              2
Case: 21-10081     Document: 00516591458           Page: 3   Date Filed: 12/28/2022




                                    No. 21-10081


          The district court dismissed El Bey’s claims against defendants Texas
   Attorney General Ken Paxton, in his official capacity; the State of Texas; the
   Attorney General of Texas; the Texas Highway Patrol; and the Texas
   Department of Public Safety for failure to state a claim upon which relief
   could be granted because El Bey’s complaint did not identify any action,
   inaction, or policy of these defendants that caused the alleged violations.
   Although El Bey argues on appeal that these defendants failed to correct their
   unconstitutional policy of permitting warrantless searches, he has failed to
   explain how reliance on probable cause for a warrantless search amounts to
   an unconstitutional policy. See United States v. Seals, 987 F.2d 1102, 1107
   (5th Cir. 1993) (“It is well established that warrantless searches of
   automobiles are permitted by the Fourth Amendment if supported by
   probable cause.”). Our review shows that the district court’s dismissal of
   these claims for failure to state a claim was proper. See Smith, 900 F.3d at
   184.
          As to El Bey’s claims against defendants Kent Birdsong and Don
   Allred, the district court determined that Birdsong was protected by
   prosecutorial immunity and Allred was protected by judicial immunity.
   Because the violations alleged by El Bey that may be attributed to Birdsong
   and Allred were committed within the scope of their prosecutorial or judicial
   duties, respectively, the district court properly dismissed El Bey’s claims
   against Birdsong and Allred based on this basis. See Boyd v. Biggers, 31 F.3d
   279, 284-85 (5th Cir. 1994).
          The district court dismissed El Bey’s claims against defendants Roger
   Morris III, Brent Warden, Shawn Ballew, Justin Watts, the County of
   Oldham, the City of Vega, Chad Harris, Mark Groneman, Philip Ayala, Suzie
   Whittenton, and Paxton in his individual capacity under Rule 12(b)(6) for
   failure to state a claim upon which relief may be granted. “Under [§] 1983,
   supervisory officials are not liable for the actions of subordinates on any



                                         3
Case: 21-10081      Document: 00516591458          Page: 4   Date Filed: 12/28/2022




                                    No. 21-10081


   theory of vicarious liability.” Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir.
   1987).    A supervisor may be liable if he is personally involved in the
   constitutional violation or if there is “a sufficient causal connection between
   the supervisor’s wrongful conduct and the constitutional violation.” Id. at
   304. As determined by the district court, El Bey failed to show that any of
   these supervisory defendants implemented a deficient policy that caused the
   alleged violation or that there was a pattern of similar constitutional
   violations indicating a failure to train or supervise. The district court’s
   dismissal on this basis was therefore proper. See Smith, 900 F.3d at 184.
            After the district court granted defendant Conrad Dominguez’s
   motion for a more definite statement and waited 52 days for a reply from El
   Bey, the district court invoked its authority under Federal Rule of Civil
   Procedure 12(e) to strike El Bey’s pleadings against Dominguez and dismiss
   El Bey’s claims against Dominguez. Although El Bey raises certain frivolous
   arguments on appeal regarding the validity of Dominguez’s motion and El
   Bey’s attempted filing of non-responsive motions, he does not contest that
   he failed to comply with the district court’s order for a more definite
   statement. He has therefore failed to show any error in this regard.
            Accordingly, we DISMISS El Bey’s appeal as to the magistrate
   judge’s ruling on his recusal motion and we AFFIRM the district court’s
   judgment.




                                         4